The opinion of the court was.delivered,
by Agnew, J.
These cases relate to the same transaction, and depend mainly on the same evidence, and may therefore be considered together. The conclusions of the master in his report *412bear an enormous proportion to the modicum of evidence from which they have been drawn, and seem to have misled the court into theories more labored than real. The whole case is overwrought, and it is indeed surprising to perceive how great a fire has been blown from the few sparks of evidence to be found. I express the unanimous opinion of the court in declaring that we cannot discover the strong proof of fraud, found by the master and the court, in the few faint glimmers of evidence to be seen in the testimony. The great fact upon which the charge of fraud is based, is the alleged misrepresentation of the value of his Iowa . land by Dr. Cummings. Let it be conceded, however, that he represented its value at $5000, yet the very affidavits which it is said he exhibited, and were the tokens of his fraud, by means of which he effected it, do not establish the representation. On the contrary, they contradict it by exhibiting a valuation of $3000 only: the very sum stated in the deed for the land from Dr. Cummings and wife to John R. and Annie R. Richter, dated the 14th day of June 1862. It is true, the witnesses say, if they owned the land they would not take less than $5000 for it. Of the five witnesses, only three speak of the value in money, the other two merely stating the actual products of the land, and its location and quality; while it is important to notice that they have not been contradicted in their statements of facts. Tested then by the affidavits themselves and the deed, it is evident the property was not exchanged at the price of $5000. But when we come to the testimony of value what do we discover? Nine witnesses of the defendants give an average value of $4417, and four in a different form state an average of $3375; while one witness of the plaintiffs states the value of $20 per acre, or $3200. Now either these witnesses, afar off in Iowa, have conspired with the doctor in his fraud, or have been suborned to falsify, a thing incredible. But if we take even the average valuation of twenty-five of plaintiffs’ witnesses, at $10.50 per acre, we have the sum of $1680 for the tract. Of all matters of belief, none, perhaps, is more uncertain than opinions of value; and therefore mere inadequacy of price is not considered a ground of relief. This is admitted, but in order to help out the case, the master has found (approved by the court below) a quasi confidential relation, derived from the merest shadow of evidence, not given by the plaintiffs, but extracted from the cross-examinations of Mrs. Richter, the mother, and Mrs. Ulrich, the sister of John P. and Annie R. Richter. It is all contained in these words: “ Annie was living-also at Dr. Cummings’s when the exchange was made, in Mrs. Cummings’s house. We were all living there together. The doctor attended to the business of the family.” To this I may add the testimony of Frederick Richter, not quoted by the judge in his opinion. He says: “ Annie lived in the doctor’s family *413many* years. The doctor mostly attended to the business of the family, as far as I knew. I can’t tell particularly whether he attended to Annie’s business. The doctor was most generally the adviser. From what I could find out, the doctor controlled the widow a good deal.” The plaintiffs gave not a tittle of evidence to show control, or confidence, or agency, or any other matter tending to prove influence on the part of Dr. Cummings over the mind of Annie It. Richter; while as to John P. Richter, an elder brother and married man, this influence is not even alleged, and yet he is a party to the same exchange; a transaction which took place in the presence of the family, long agitated, and concurred in by all. r And what is still more to the point, such an undue influence, or confidential relation by agency or otherwise, is not even alleged in the bills of the several plaintiffs, the only ground averred in the bills being that the plaintiffs were induced to make the exchange by reason of certain false representations, relied upon and confided in by them. The master, however, proceeds to heighten the color of the bill by calling the representations wicked, as well as false, and the court say they are not denied, in the face of the answer which avers that neither the defendants nor Mrs. Richter made any misrepresentations or false statements in regard to the Iowa land, nor was any persuasion used by them to induce Annie to make the purchase, and that she made it of her own free will and accord, and that the whole transaction was bond, fide. Now upon this slender foundation is built the fabric of a theory which gives to Dr. Cummings “ unlimited control ” over Annie R. Richter, that he sustained toward her the “ confidential relation of an agent,” and that she reposed in him “ unlimited confidence,” and by means of this he committed upon her a gross and unmitigated fraud. Unsustained as it is, either by the bills of the plaintiffs or the evidence, it is contradicted on the other hand by the witnesses of the defendants present, at the transaction, and by all the facts of the case. Mrs. Richter and Mrs. Ulrich deny it expressly. The evidence shows that Wm. H. Richter, from whom the property descended, died largely in debt, and that the whole family were anxious that some member of it should buy it in, and not let it pass into the hands of strangers, but they were unable to do it. John asked his sister, Mrs. Cummings, to buy it, but she said she could not unless she could give Western land in exchange. It was a matter of consultation among all the family, and finally was consummated between Dr. Cummings and John and Annie, in the presence of Mrs. Richter and Martha, a sister (Mrs. Ulrich), both of whom testify to the fairness of the transaction.
There the matter rested for two years and a half, all content, and no murmur of complaint; Mrs. Richter and Martha in the meantime visiting the land, and bringing back a favorable report, *414upon which Mrs. Cummings offered to trade back with John and Annie, but they declined, expressing themselves satisfied with their bargain. So the case stood when Annie married Calvin B. North, and in a few short weeks, she came from her own room to that of her sister, with tears in her eyes, to tell her that Mr. North having found out the exchange was dissatisfied, and she must exchange back. Now out of such a case as this it requires great powers of belief to conjure up from such slender materials, a stupendous fraud, a confidence abused, and trust misplaced.
Not less strained is the argument to sustain the double value of the shares of John and Annie Richter in their brother’s estate. The master estimates a single share at $1600, founded on a statement of Mrs. Cummings made in 1858 or 1859, two or three years before the settlement of the estate and sale of the property by order of the Orphans’ Court; while the evidence shows that a share was but $702 in money, payable at the death of Mrs. Richter, a healthy woman then of fifty-eight years of age. He argues that because the administrator’s deed was not delivered at the time of the exchange, it must be presumed that John and Annie sold an interest in land valued at $1600. But the administrator’s account had been settled, the schedule of debts presented, the sale made and confirmed by the Orphans’ Court, and all the proceedings had previous to the exchange, to show that a large amount of indebtedness remained to be paid, besides the costs and expenses of the sale, resulting in the final sum for distribution of but $3510, for which the mother gave her mortgage as the purchaser at the sale, payable at her own death, she being entitled to a life estate. This gives the share of each of the five brothers and sisters at $702. Under these circumstances, to state the value of the share at $1600, when the exchange was completed in June 1862, requires extraordinary credulity, or some invention. But let us turn to view the case from a different stand-point. Ur. A. S. Cummings, whose wife was an owner of a share in her brother’s estate, is admitted to be a business man, and has ordinary business intelligence. It is said he attended to the business of the Richter family, and if so must have known the state of their property. He knew of course of the settlement of the account, the sale, confirmation and conversion of the estate into money, the mother’s life estate, and the number of heirs, of whom his wife was one, and the debts against the property. He knew, therefore, that when the balance $3510 came to be distributed, each share would be $702 instead of $1600, and what is more to the purpose, he knew that this share bore no interest, and was not payable till the death of his wife’s mother, a healthy woman, with a then expectation of life of from fifteen to twenty years. Living for but fifteen years, the value of a share, discounted at six per cent, per annum, would be but $370. Now allowing him but the ordinary *415shrewdness of the most ordinary business man, wbat motives bad be for concocting a long-considered scheme of fraud to exchange a farm worth in 1862, according to the average value of the plaintiffs’ witnesses, $1680 — a then present and available estate, growing in value day by day, with the increase of population and improvements surrounding it, for a prospective money claim worth then but $1480, without capacity of growth or increase, beyond the discount, and dependent on the life of another for the time of its enjoyment? To perceive in all this a motive, for a long-digested scheme of fraud, beginning with affidavits taken in 1861, a year before the exchange, and prosecuted through a close confidential relation, and by control and undue influence extending to all the members of the Richter family, is rather beyond our comprehension, and requires an exuberance of belief not possessed by us. We are all of opinion there is no sufficient ground to sustain the finding of the master and the decree of the court.
The decree of the court below, in each case, is therefore reversed, and the bills dismissed at the costs of the appellees, in each case respectively.